Case 18-34384-KCF   Doc 30   Filed 04/24/19 Entered 04/24/19 08:47:55   Desc Main
                             Document     Page 1 of 6
Case 18-34384-KCF   Doc 30   Filed 04/24/19 Entered 04/24/19 08:47:55   Desc Main
                             Document     Page 2 of 6
Case 18-34384-KCF   Doc 30   Filed 04/24/19 Entered 04/24/19 08:47:55   Desc Main
                             Document     Page 3 of 6
Case 18-34384-KCF   Doc 30   Filed 04/24/19 Entered 04/24/19 08:47:55   Desc Main
                             Document     Page 4 of 6
Case 18-34384-KCF   Doc 30   Filed 04/24/19 Entered 04/24/19 08:47:55   Desc Main
                             Document     Page 5 of 6
Case 18-34384-KCF   Doc 30   Filed 04/24/19 Entered 04/24/19 08:47:55   Desc Main
                             Document     Page 6 of 6
